FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D18-1562
                 _____________________________

NICKESHA REID,

    Appellant,

    v.

TACHITA SAUNDERS,

    Appellee.
                 _____________________________

On appeal from the Circuit Court for Duval County.
Donald R. Moran, Judge.

                      September 25, 2019


KELSEY, J.

     Ms. Saunders’s husband fathered a child with Ms. Reid. He
stayed married, and financially supported that child. But the two
women cannot get along. Ms. Saunders previously obtained a
stalking injunction against Ms. Reid that we vacated on appeal in
2017. Reid v. Saunders, 230 So. 3d 1288 (Fla. 1st DCA 2017).

     In 2018, Ms. Saunders obtained a new permanent stalking
injunction against Ms. Reid. The evidence for this new injunction
included e-mails from 2005 and 2009, and a text message from
2016 sent from Ms. Reid to Ms. Saunders’s husband concerning
child support; as well as a few incidents when Ms. Saunders saw
Ms. Reid at or near Ms. Saunders’s home and neighborhood. In
addition, Ms. Saunders’s husband testified to incidents involving
phone calls from Ms. Reid, her driving past Ms. Saunders’s house,
and her contacting Ms. Saunders’s workplace.

     Ms. Reid argues that the evidence was insufficient to support
a stalking injunction and failed to establish a well-founded fear.
The tone of Ms. Reid’s ongoing communications was unpleasant
and uncivil, and likely had a negative effect on Ms. Saunders and
her husband. However, under the pertinent statutes and case law,
Ms. Reid’s distasteful actions and communications do not rise to
the level required to support a permanent injunction against
stalking. We reverse it.

     The pertinent statutes require that the evidence in support of
a stalking injunction be sufficient to produce substantial emotional
distress in a reasonable person. See §§ 784.0485(2), Fla. Stat.
(defining stalking); 784.048(1)(a) (defining harassment as causing
“substantial emotional distress” and “serv[ing] no legitimate
purpose”); 784.048(1)(d) (defining cyberstalking as requiring that
it cause “substantial emotional distress” and “serving no
legitimate purpose”). We have rejected as legally insufficient
evidence similar to that presented here. E.g., Mitchell v. Brogden,
249 So. 3d 781, 782 (Fla. 1st DCA 2018) (listing illustrative cases).

     Much of the evidence adduced in support of this new
injunction was the foundation of the earlier injunction, and we
rejected it as insufficient. It still is. At this point it is also stale,
and cannot reasonably form the basis of a claim of present
substantial emotional distress. The newer evidence is of the same
character, and remains insufficient. Communications about child
support, although worded harshly, serve an underlying legitimate
purpose and do not support the injunction. See Alter v. Paquette,
98 So. 3d 218, 220 (Fla. 2d DCA 2012) (holding text messages about
repayment of a loan cannot be said to serve no legitimate purpose).
Overall, the evidence fails to establish that a reasonable person
would suffer substantial emotional distress from Ms. Reid’s words
and actions. But, because this situation continues to require the
courts to expend limited public resources, we find it appropriate to
echo another court’s recommendation that parties in this kind of
situation should strive to improve their behavior and their
relationships through counseling and obtain legal counsel if
necessary. See Richards v. Gonzalez, 178 So. 3d 451, 454 (Fla. 3d

                                   2
DCA 2015) (“If some form of consensual mediation or counselling
is unavailing and future petitions eventuate, the parties might
consider seeking legal assistance, paid or pro bono, to focus their
legal theories and presentation of evidence.”).

    REVERSED.

ROBERTS and ROWE, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________

Nickesha Reid, pro se, Appellant.

Tachita Saunders, pro se, Appellee.




                                 3